O’SCANNLAIN, Circuit Judge,
dissenting:
Our review in this case is limited to the decision of the Board of Immigration Ap*1213peals (“BIA”). The BIA did not err in applying the stop-time rule to the petitioners when it dismissed their appeal in 1999, over two years after the stop-time rule took effect. Nonetheless, the majority reverses the BIA premised on the legal error of the immigration judge (“IJ”) who considered the petitioners’ application for suspension of deportation. Because I believe that settled principles of law and our court’s directly controlling precedent preclude us from reversing on this basis, I must respectfully dissent.
I
I agree with the majority that the IJ erred in applying the stop-time rule, IIRI-RA § 309(c)(5)(A), four days before its April 1, 1997, effective date. Astrero v. INS, 104 F.3d 264, 266 (9th Cir.1996). Our review in a case such as this, however, is limited to the BIA’s dismissal of the petitioners’ appeal, not the IJ’s decision. See, e.g., Elnager v. INS, 930 F.2d 784, 787 (9th Cir.1991) (“[Tjhis court’s review is limited to the decision of the BIA.”); Rodriguez-Rivera v. INS, 848 F.2d 998, 1002 (9th Cir.1988) (same). The question properly before us, then, is whether the BIA erred in dismissing the petitioners’ appeal on the basis of the IIRIRA stop-time rule, not whether the IJ erred.
It is well settled that the BIA must decide cases under current law. Urbina-Mauricio v. INS, 989 F.2d 1085, 1088 n. 4 (9th Cir.1993) (“When the law is amended before an administrative agency hands down a decision, the agency must apply the new law.”) (citing Ziffrin, Inc. v. United States, 318 U.S. 73, 78, 63 S.Ct. 465, 87 L.Ed. 621 (1943); Talanoa v. INS, 397 F.2d 196, 200 (9th Cir.1968)) (emphasis added). The IJ’s deportation order did not become final until the BIA dismissed the petitioners’ appeal on June 7, 1999, well after the effective date of the IIRIRA stop-time rule. See 8 C.F.R. § 241.31 (stating that “an order of deportation ... shall become final upon dismissal of an appeal by the Board of Immigration Appeals ... ”). In Astrero, by contrast, the final order of deportation was issued prior to April 1, 1997. Astrero, 104 F.3d at 265. Accordingly, the BIA’s dismissal of the petitioners’ appeal on the basis of the stop-time rule was fully consistent with Astrero. In fact, the BIA was bound to apply the stop-time rule in this case. Urbiricu-Mau-ricio, 989 F.2d at 1088 n. 4.
II
The majority correctly notes that the BIA summarily affirmed the IJ “without addressing the premature application of the stop-time rule.” Supra at 1211. The question remains, however, what the BIA should have- or even could have done about it. By its disposition in this case, the majority holds that the BIA was required to reverse and to remand with directions that the IJ determine the petitioners’ eligibility for suspension of deportation under pre-IIRIRA law. In so holding, I am afraid that the majority has jettisoned the principle that the BIA must apply current law in the cases that come before it.
In fact, the notion the BIA erred by failing to address the petitioners’ appeal under pre-IIRIRA law directly contradicts our decision in Ortiz v. INS, 179 F.3d 1148 (9th Cir.1999). In Ortiz, the IJ had determined that the petitioner was an alien convicted of an aggravated felony-and hence ineligible for political asylum pursuant to 8 U.S.C. § 1101(a)(43)-on account of a 1986 Guatemalan drug trafficking conviction. We recognized that the IJ erred as a matter of law in applying § 1101(a)(43) to the petitioner, stating that such conviction “could not constitute an aggravated felony as defined by the 1990 version of the definition” in effect at the time of the 1995 deportation hearing. Id. at 1155. Without addressing the IJ’s legal error, the BIA dismissed the petitioner’s appeal in 1997, again on the ground that he was ineligible for asylum as one convicted of an aggravated felony. Id. at 1151. Nevertheless, we affirmed the BIA’s decision, because *1214Congress amended the definition of “aggravated felony” in 1996 while the petitioner’s appeal before the BIA was still pending. Notwithstanding the IJ’s “serious procedural error,” supra at 1212, we held that the BIA properly dismissed the petitioner’s appeal based on the subsequent 1996 IIRIRA aggravated felony amendments. Id. at 1166. We explained:
... an alien pursuing an appeal with the BIA ‘is still the subject of administrative adjudication and has thus not established any right to the benefit he is seeking to obtain by his application.’ Matter of U-M-, 20 I & N Dec. 327, 383, 1991 WL 353519 (BIA 1991), affd. 989 F.2d 1085 (9th Cir.1993). Thus, the BIA was required to apply the law existing at the time of its review, even if different from the law applied by the IJ.

Id.

Ortiz directly addresses the majority’s concerns with the IJ’s erroneous application of the stop-time rule. Under our precedent, aliens in deportation proceedings have the right to have their cases decided under the law as it exists at the time of a final administrative order, but no more. As long as their appeal to the BIA is still pending, they simply have not “established any right” to have their cases decided according to the law as it existed at the time of their hearing before the IJ-even where, as in both Ortiz and the present case, the IJ relied on an erroneous interpretation of the law in denying their applications for discretionary relief.1
Because the petitioners did not have any established right to have their applications for suspension of deportation decided under pre-IIRIRA law, their case contrasts sharply with Castillo-Perez v. INS, 212 F.3d 518 (9th Cir.2000), upon which the. majority relies. In Castillo-Perez, the petitioners’ right to effective assistance of counsel in deportation proceedings was violated. We remanded with instructions that the petitioners’ applications for suspension of deportation be decided, nunc pro tunc, under pre-IIRIRA law because this was the only way to remedy the constitutional violation. Id. at 522. Here, in contrast, remanding with instructions to apply pre-IIRIRA law to the petitioners’ applications is not necessary to remedy a violation of their constitutional rights because no such rights were violated in the first instance. The petitioners simply had the right to have the BIA’s final order decided consistently with currently-existing law. Ortiz, 179 F.3d at 1156. This is exactly what the BIA did.
Ill
I note, finally, that the majority does not appear to dispute the fact that the BIA must apply the IIRIRA stop-time rule to the petitioners should their case again come before it following remand to the IJ. The reason that this is so, however, is the very reason why the BIA was correct to begin with: it must decide cases based on the law as it currently exists. The majority fails to heed this principle, and, in my view, expands our review beyond its proper limits. Accordingly, I respectfully dissent.

. Of course, in Ortiz, the IJ erroneously interpreted the substantive import of a prior version of 8 U.S.C. § 1101(a)(43), whereas here the IJ erroneously interpreted the effective date of the IIRIRA stop-time rule itself, applying the rule to petitioners prematurely. I do not believe, however, that this difference provides a principled basis on which to distinguish Ortiz. In both cases, the IJ’s denial of discretionary relief was based on ah error of law. In both cases, a change in law went into effect while the petitioners' appeals to the BIA were pending-here, the stop-time rule went into effect four days after the hearing before the IJ. In both cases, the petitioners were ineligible for discretionary relief under the terms of the new law. In Ortiz, we upheld the BIA's dismissal of the petitioner's appeal notwithstanding the IJ's error. The same result should have been reached here.